DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2022 has been entered.

Response to Arguments
In response to 35 USC 112, the 35 USC 112 has been withdrawn in light of claim amendment.

In response to 35 USC 103, filed 03/21/2022, applicant argues that Yang fails to teach  “determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the respective loads; and output information about the determined optimal subset of endorser nodes via a user interface”.	
The Examiner respectfully disagrees. Yang teaches “determine an optimal subset of endorser nodes from among the plurality of endorser nodes”. Yang discloses “Status of each node can be presented as a list [0212]. snapshot performance metrics for an active peer node can be displayed in the BCS console UI, such as: memory usage, CPU percentage used, Network I/O, and Disk I/O [0217-0218]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233]. User interfaces in a BCS console UI [0207]. Health information (interpreted as current load) 713 and display transaction execution (interpreted as current transaction state) being displayed on the BCS console [0209]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233]”. There are two groups of nodes (active nodes and inactive nodes) from among a plurality of nodes, wherein the active nodes (status of being up) are optimal since they are active. When you view the metrics nodes that are current transaction and transaction statistics on the console “user interface”.

In response to 35 USC 103, filed 07/24/2022, to independent claims 1, 9, and 17 along with their respective dependent claims, regarding limitations “determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the respective block heights; determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the respective block heights”.	
Applicant’s argument have been considered but are moot, because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9, 12-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: Independent claims 1, 9, 17 do fall into one of the four statutory categories of method and system. Nevertheless the claim still are considered as abstract idea for the following prongs and reasons. 
Regarding claim 1
Step 2A-Prong 1: Regarding claim 1, the claim recites determine respective block heights of a plurality of endorser nodes of the blockchain network, wherein each block height is determined based on a comparison of key values stored within a respective write set of the data block by a respective endorser node with respect to a key index table which stores most recent key values for keys in the write set, determine respective loads of each of the plurality of endorser nodes based on performance data stored within the data block, determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the respective block heights and the respective loads, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and / or with pen and paper, there is nothing in the claim element precludes the step from being performed in the mind and with pen and paper. For example, determine respective block height of a plurality of endorser nodes based on comparing key values from a table, determine respective loads of each of the plurality of endorser nodes based on performance data and determine an optimal subset of endorser nodes from among the plurality of endorser nodes based on block height and respective loads. The mere nominal recitation of a generic processor, network interface, apparatus, and user interface do not take the claim limitation out of the mental processes grouping. Thus claim 1 recites a mental process.
Step 2A-Prong 2: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. In particular, the claim only recites additional elements such as processor, network interface, apparatus, and user interface, which are well-known parts of a computer system. The generic computer components (e.g., processor, apparatus) are recited at a high-level of generality (e.g.,  determine respective block height of a plurality of endorser nodes based on comparing key values from a table, determine respective loads of each of the plurality of endorser nodes based on performance data and determine an optimal subset of endorser nodes from among the plurality of endorser nodes based on block height and respective loads) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The network interface that performs the receiving step is also recited at a high level of generality(i.e., as a general means pre-solutionactivity), which is a form of insignificant extra-solution activity, and merely automates the receiving step.  The user interface that performs the outputting step is also recited at a high level of generality (i.e., as a general means pre-solution or post-solution), which is a form of insignificant extra-solution activity, and merely automates the outputting step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to integration of the abstract idea into a practical application, receive a data block from an ordering service of a blockchain network and output information about the determined optimal subset of endorser nodes, amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. Claim 1 is not patent eligible. Therefore claim 1 is rejected under 35 USC 101.
Dependent claims 4-8 have also been fully analyzed. Each of these dependent claims are mere recites additional abstract idea or an insignificant, extra-solution activity. Therefore, the dependent claims also fail to integrate the abstract idea into a practical application. Moreover, the claims have also been analyzed regarding whether they recite significantly more than the abstract idea. The dependent claims fail to add significantly more than the abstract idea. Therefore, dependent claims 4-8 are rejected under 35 USC 101.


Regarding claim 9 
Step 2A-Prong 1: Regarding claim 9, the claim recites determining respective block heights of a plurality of endorser nodes of the blockchain network, wherein each block height is determined based on a comparison of key values stored within a respective write set of the data block by a respective endorser node with respect to a key index table which stores most recent key values for keys in the write set, determine respective loads of each of the plurality of endorser nodes based on performance data stored within the data block; determining an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the respective block heights and the respective loads, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and / or with pen and paper, there is nothing in the claim element precludes the step from being performed in the mind and with pen and paper. For example, determining respective block height of a plurality of endorser nodes based on comparing key values from a table, determining respective loads of each of the plurality of endorser nodes based on performance data and determine an optimal subset of endorser nodes from among the plurality of endorser nodes based on block height and respective loads. The mere nominal recitation of a generic processor, network interface, apparatus, and user interface do not take the claim limitation out of the mental processes grouping. Thus claim 1 recites a mental process.
Step 2A-Prong 2: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. In particular, the claim only recites additional elements such as user interface, which are well-known parts of a computer system. The user interface that performs the outputting step is also recited at a high level of generality (i.e., as a general means pre-solution or post-solution), which is a form of insignificant extra-solution activity, and merely automates the outputting step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to integration of the abstract idea into a practical application, receive a data block from an ordering service of a blockchain network and output information about the determined optimal subset of endorser nodes, amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. Claim 1 is not patent eligible. Therefore claim 1 is rejected under 35 USC 101.
Dependent claims 12-16 have also been fully analyzed. Each of these dependent claims are mere recites additional abstract idea or an insignificant, extra-solution activity. Therefore, the dependent claims also fail to integrate the abstract idea into a practical application. Moreover, the claims have also been analyzed regarding whether they recite significantly more than the abstract idea. The dependent claims 12-16 fails to add significantly more than the abstract idea. Therefore, dependent claims 12-16 are rejected under 35 USC 101.

Regarding claim 17
Step 2A-Prong 1: Regarding claim 17, the claim recites determining respective block heights of a plurality of endorser nodes of the blockchain network, wherein each block height is determined based on a comparison of key values stored within a respective write set of the data block by a respective endorser node with respect to a key index table which stores most recent key values for keys in the write set, determine respective loads of each of the plurality of endorser nodes based on performance data stored within the data block; determining an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the respective block heights and the respective loads, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and / or with pen and paper, there is nothing in the claim element precludes the step from being performed in the mind and with pen and paper. For example, determining respective block height of a plurality of endorser nodes based on comparing key values from a table, determining respective loads of each of the plurality of endorser nodes based on performance data and determine an optimal subset of endorser nodes from among the plurality of endorser nodes based on block height and respective loads. The mere nominal recitation of a generic processor, non-transitory computer-readable medium, and user interface do not take the claim limitation out of the mental processes grouping. Thus claim 1 recites a mental process.
Step 2A-Prong 2:The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. In particular, the claim only recites additional elements such as processor, non-transitory computer-readable medium, and user interface, which are well-known parts of a computer system. The generic computer components (e.g., processor, non-transitory computer-readable medium) are recited at a high-level of generality (e.g.,  determine respective block height of a plurality of endorser nodes based on comparing key values from a table, determine respective loads of each of the plurality of endorser nodes based on performance data and determine an optimal subset of endorser nodes from among the plurality of endorser nodes based on block height and respective loads) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The user interface that performs the outputting step is also recited at a high level of generality (i.e., as a general means pre-solution or post-solution), which is a form of insignificant extra-solution activity, and merely automates the outputting step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to integration of the abstract idea into a practical application, receive a data block from an ordering service of a blockchain network and output information about the determined optimal subset of endorser nodes, amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. Claim 1 is not patent eligible. Therefore claim 1 is rejected under 35 USC 101.
Dependent claim 20 have also been fully analyzed. Each of these dependent claims are mere recites additional abstract idea or an insignificant, extra-solution activity. Therefore, the dependent claim also fails to integrate the abstract idea into a practical application. Moreover, the claim have also been analyzed regarding whether they recite significantly more than the abstract idea. The dependent claim 20 fails to add significantly more than the abstract idea. Therefore, dependent claim 20 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200065300 hereinafter Yang) in view of Yang et al. (US 20200334382 hereinafter Yang2) and in further view of Chen et al. (US 20180343111 hereinafter Chen).
Re. claim 1, Yang discloses an apparatus comprising: a network configured to receive a data blockchain an ordering service of a blockchain network (Yang discloses ordering service nodes allow clients to write to a chain1 or read from it using a simple interface [0092]. Reads this block from ledger and sends it back to peer [0094]. Chaincode enforces the rules for reading or altering key value pairs or other state database information [0063] (The interface read (receive) block from the ordering service node (blockchain node)); and 
a hardware processor (Processor [0353]) configured to determine respective loads of the plurality of endorser nodes based on performance data stored within the data block (Health information of the BCS can be displayed [0209]. Transaction statistics can include the number of transactions completed, the number of event notifications received, and the number of event notifications delivered [0236] Fig. 7a #713 health information interpreted as the current load), 
determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the respective loads (Status of each node can be presented as a list [0212]. snapshot performance metrics for an active peer node can be displayed in the BCS console UI, such as: memory usage, CPU percentage used, Network I/O, and Disk I/O [0217-0218]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233]. Fig. 7b #731, there are two groups of nodes (active nodes and inactive nodes) from among a plurality of nodes, wherein the active nodes (status of being up) are optimal since they are active. When you view the metrics nodes that are current transaction and transaction statistics); and 
output information about the determined optimal subset of endorser nodes via a user interface (user interfaces in a BCS console UI [0207]. Health information (interpreted as current load) 713 and display transaction execution (interpreted as current transaction state) being displayed on the BCS console [0209]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233] Figs. 7a-7b).
Although Yang discloses a plurality of endorser nodes of the blockchain network, Yang does not explicitly teach but Yang2 teaches determine respective block heights of a plurality of endorser nodes of the blockchain network, wherein each block height is determined based on a comparison of key values stored within a respective write set of the data block by a respective endorser node with respect to a key index table which stores most recent key values for keys in the write set (Yang2 teaches data blocks are arranged in a form of block-chain and in an order of blocking moments, and have a strong time sequence characteristic. Block heights of the data blocks are monotonically increased based on an order of blocking moments [0028]. A data record can be uniquely determined by using the block height and the order number. It is easy to understand that in the index table, one key can be corresponding to multiple pieces of location information [0053]. But when the database has vacant resources, the index is created asynchronously for each data record in the data block newly written into the ledger [0056]. Perform matching in a pre-created index table based on the specific value of the service attribute to determine location information corresponding to the specific value of the service attribute in the index table [0060][0080]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Yang to include determine respective block heights of a plurality of endorser nodes of the blockchain network, wherein each block height is determined based on a comparison of key values stored within a respective write set of the data block by a respective endorser node with respect to a key index table which stores most recent key values for keys in the write set as disclosed by Yang2. One of ordinary skill in the art would have been motivated for the purpose of achieve immutability under centralization and improving operation efficiency (Yang2 [0013][0032]).
Although the combination of Yang-Yang2 teach determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the current transaction state and the respective loads ([0212] [0217-0218] [0228] [0233]. Fig. 7b #731), the combination of Yang-Yang2 do not explicitly teach but Chen teaches determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the respective block heights (Chen teaches performance metrics of processing speeds of the blockchain peers based on blockchain heights [0017][0034-37] Fig. 2).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by the combination of Yang-Yang2 to include determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the respective block heights as disclosed by Yang2. One of ordinary skill in the art would have been motivated for the purpose of allowing the node to " skip ahead ” of their processing backlog , rather than forcing a dependency on the network and system capabilities (Chen [0017]).

Re. claim 4, the combination of Yang-Yang2-Chen teach the apparatus of claim 1, wherein a key corresponds to an identifier of a data attribute stored on a blockchain ledger, and a version corresponds to a version of a version of a value of the data attribute for the key (Yang discloses Read/write set key-value pairs applied to the ledger on all peers [0066]. target endorsing peers with the new version of the chaincode installed [0245] [0243]).

Re. claim 5, the combination of Yang-Yang2-Chen teach the apparatus of claim 1, wherein the processor is configured to identify a similarity among ledger states between the plurality of endorser nodes (Yang discloses Collision detector [0312]. transactions #8 (with the highest rank) and #1-#5 will be committed as these values are positive and as the transactions do not conflict with each other. Transactions #6 and #7 will are not selected to be committed as their transactional rank is lower and both transactions are in conflict with transaction #8 [0320] BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233]. Fig. 7b #731 and Fig. 11).

Re. claim 6, the combination of Yang-Yang2-Chen teach the apparatus of claim 1, wherein the hardware processor is configured to determine the respective loads of the plurality of endorser nodes based on endorsement performance measurements of the plurality of endorser nodes generated by a client (Yang discloses Health information of the BCS can be displayed [0209]. Transaction statistics [0236] Fig. 7a #713).

Re. claim 7, the combination of Yang-Yang2-Chen teach the apparatus of claim 1, wherein the hardware processor is further configured to output the information about the optimal subset of endorser nodes in response to receipt of a request from a client (Yang discloses each end user access BCS gateway through “app adapter [0128]. When adding a node, the BCS administrator can set the attributes of the node. The newly added node can be started automatically as part of the add operation. When a node is removed, the node is stopped and removed from the BCS instance [0214]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233] and [0249] Figs. 7a-7b, the user has access to the outputted information about the optimal subset nodes).

Re. claim 8, the combination of Yang-Yang2-Chen teach the apparatus of claim 7, wherein the processor is further configured to determine an order among the optimal endorser nodes based on a combination of the current transaction state and the current load, and output the identification of the optimal endorser node in the determined order (Yang discloses these weights are subtracted from the weight of a colliding transaction in order to determine a transactional rank for each transaction [0319]. transactions #8 and #13 (with the highest rank) and #1, #2, #4, #5, #9, and #10 will be committed as these values are positive and as the transactions do not conflict with each other. Transaction #3 is not committed despite having a transactional rank equal to that of transactions #1, #2, #4, and #5 because it is in conflict with transaction #8, which has a higher ranking that #3 [0345] Figs. 11-13 along with their corresponding text).
Yang does not explicitly teach but Yang2 teaches determine an order among the nodes based on the respective block heights (Yang2 teaches data blocks are arranged in a form of block-chain and in an order of blocking moments, and have a strong time sequence characteristic. Block heights of the data blocks are monotonically increased based on an order of blocking moments [0028][0032][0057]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Yang to include determine an order among the nodes based on the respective block heights as disclosed by Yang2. One of ordinary skill in the art would have been motivated for the purpose of achieve immutability under centralization and improving operation efficiency (Yang2 [0013][0032]).

Re. claim 9, Yang discloses a method comprising: receiving a data block from an ordering service of a blockchain network (Yang discloses ordering service nodes allow clients to write to a chain1 or read from it using a simple interface [0092]. Reads this block from ledger and sends it back to peer [0094]. Chaincode enforces the rules for reading or altering key value pairs or other state database information [0063] (The interface read (receive) block from the ordering service node (blockchain node)); 
determining respective loads of the plurality of endorser nodes based on performance data stored within the data block (Health information of the BCS can be displayed [0209]. Transaction statistics can include the number of transactions completed, the number of event notifications received, and the number of event notifications delivered [0236] Fig. 7a #713 health information interpreted as the current load); 
determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the respective loads (Status of each node can be presented as a list [0212]. snapshot performance metrics for an active peer node can be displayed in the BCS console UI, such as: memory usage, CPU percentage used, Network I/O, and Disk I/O [0217-0218]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233]. Fig. 7b #731, there are two groups of nodes (active nodes and inactive nodes) from among a plurality of nodes, wherein the active nodes (status of being up) are optimal since they are active. When you view the metrics nodes that are current transaction and transaction statistics); and 
outputting information about the determined optimal subset of endorser nodes via a user interface (user interfaces in a BCS console UI [0207]. Health information (interpreted as current load) 713 and display transaction execution (interpreted as current transaction state) being displayed on the BCS console [0209]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233] Figs. 7a-7b).
Although Yang discloses a plurality of endorser nodes of the blockchain network, Yang does not explicitly teach but Yang2 teaches determine respective block heights of a plurality of endorser nodes of the blockchain network, wherein each block height is determined based on a comparison of key values stored within a respective write set of the data block by a respective endorser node with respect to a key index table which stores most recent key values for keys in the write set (Yang2 teaches data blocks are arranged in a form of block-chain and in an order of blocking moments, and have a strong time sequence characteristic. Block heights of the data blocks are monotonically increased based on an order of blocking moments [0028]. A data record can be uniquely determined by using the block height and the order number. It is easy to understand that in the index table, one key can be corresponding to multiple pieces of location information [0053]. But when the database has vacant resources, the index is created asynchronously for each data record in the data block newly written into the ledger [0056]. Perform matching in a pre-created index table based on the specific value of the service attribute to determine location information corresponding to the specific value of the service attribute in the index table [0060][0080]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Yang to include determine respective block heights of a plurality of endorser nodes of the blockchain network, wherein each block height is determined based on a comparison of key values stored within a respective write set of the data block by a respective endorser node with respect to a key index table which stores most recent key values for keys in the write set as disclosed by Yang2. One of ordinary skill in the art would have been motivated for the purpose of achieve immutability under centralization and improving operation efficiency (Yang2 [0013][0032]).
Although the combination of Yang-Yang2 teach determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the current transaction state and respective load ([0212] [0217-0218] [0228] [0233]. Fig. 7b #731), the combination of Yang-Yang2 do not explicitly teach but Chen teaches determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the respective block heights (Chen teaches performance metrics of processing speeds of the blockchain peers based on blockchain heights [0017][0034-37] Fig. 2).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by the combination of Yang-Yang2 to include determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the respective block heights as disclosed by Yang2. One of ordinary skill in the art would have been motivated for the purpose of allowing the node to " skip ahead ” of their processing backlog , rather than forcing a dependency on the network and system capabilities (Chen [0017]).

Re. claim 12, rejection of claim 11 is included and claim 12 is rejected with the same rationale as applied in claim 4.

Re. claim 13, rejection of claim 9 is included and claim 13 is rejected with the same rationale as applied in claim 5.

Re. claim 14, rejection of claim 9 is included and claim 14 is rejected with the same rationale as applied in claim 6.

Re. claim 15, rejection of claim 9 is included and claim 15 is rejected with the same rationale as applied in claim 7.

Re. claim 16, rejection of claim 15 is included and claim 16 is rejected with the same rationale as applied in claim 8.

Re. claim 17, Yang discloses a non-transitory computer-readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising (Yang discloses computer, computing system, processor, and/or network, configured to perform particular functions using instructions stored e.g. on a computer-readable storage media [0356]): receiving a data block from an ordering service of a blockchain network (ordering service nodes allow clients to write to a chain1 or read from it using a simple interface [0092]. Reads this block from ledger and sends it back to peer [0094]. Chaincode enforces the rules for reading or altering key value pairs or other state database information [0063] (The interface read (receive) block from the ordering service node (blockchain node)); 
determining respective loads of each of the plurality of endorser nodes based on performance data stored within the data block (Health information of the BCS can be displayed [0209]. Transaction statistics can include the number of transactions completed, the number of event notifications received, and the number of event notifications delivered [0236] Fig. 7a #713 health information interpreted as the current load); 
determining an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the respective loads (Status of each node can be presented as a list [0212]. snapshot performance metrics for an active peer node can be displayed in the BCS console UI, such as: memory usage, CPU percentage used, Network I/O, and Disk I/O [0217-0218]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233]. Fig. 7b #731, there are two groups of nodes (active nodes and inactive nodes) from among a plurality of nodes, wherein the active nodes (status of being up) are optimal since they are active. When you view the metrics nodes that are current transaction and transaction statistics); and 
outputting information about the determined optimal subset of endorser nodes via a user interface (user interfaces in a BCS console UI [0207]. Health information (interpreted as current load) 713 and display transaction execution (interpreted as current transaction state) being displayed on the BCS console [0209]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233] Figs. 7a-7b).
Although Yang discloses a plurality of endorser nodes of the blockchain network, Yang does not explicitly teach but Yang2 teaches determine respective block heights of a plurality of endorser nodes of the blockchain network, wherein each block height is determined based on a comparison of key values stored within a respective write set of the data block by a respective endorser node with respect to a key index table which stores most recent key values for keys in the write set (Yang2 teaches data blocks are arranged in a form of block-chain and in an order of blocking moments, and have a strong time sequence characteristic. Block heights of the data blocks are monotonically increased based on an order of blocking moments [0028]. A data record can be uniquely determined by using the block height and the order number. It is easy to understand that in the index table, one key can be corresponding to multiple pieces of location information [0053]. But when the database has vacant resources, the index is created asynchronously for each data record in the data block newly written into the ledger [0056]. Perform matching in a pre-created index table based on the specific value of the service attribute to determine location information corresponding to the specific value of the service attribute in the index table [0060][0080]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Yang to include determine respective block heights of a plurality of endorser nodes of the blockchain network, wherein each block height is determined based on a comparison of key values stored within a respective write set of the data block by a respective endorser node with respect to a key index table which stores most recent key values for keys in the write set as disclosed by Yang2. One of ordinary skill in the art would have been motivated for the purpose of achieve immutability under centralization and improving operation efficiency (Yang2 [0013][0032]).
Although the combination of Yang-Yang2 teach determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the current transaction state and the respective loads ([0212] [0217-0218] [0228] [0233]. Fig. 7b #731), the combination of Yang-Yang2 do not explicitly teach but Chen teaches determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the respective block heights (Chen teaches performance metrics of processing speeds of the blockchain peers based on blockchain heights [0017][0034-37] Fig. 2).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by the combination of Yang-Yang2 to include determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the respective block heights as disclosed by Yang2. One of ordinary skill in the art would have been motivated for the purpose of allowing the node to " skip ahead ” of their processing backlog , rather than forcing a dependency on the network and system capabilities (Chen [0017]).

Re. claim 19, rejection of claim 17 is included and claim 19 is rejected with the same rationale as applied in claim 3.

Re. claim 20, rejection of claim 17 is included and claim 20 is rejected with the same rationale as applied in claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lerner et al. (US 20200342562) discloses client node submits an entry to an endorser. Maintain a state and copy of the ledger of the blockchain entries. Fig 6.
Beaman (US 20100217931)discloses the selected stripe node determines the set of all storage nodes on the data storage system that participate in the stripe. In FIG. 2, for example, the subset for stripe 15 would comprise nodes 101, 201, and 301 because each of those nodes has a copy (a primary or replica) of stripe 15. The selected stripe node then determines the "power set" of the set [0077].
Gururaj (US 20200250002, hereinafter Gururaj) teaches the cluster manager 106 may be able to determine which of a plurality of nodes in a cluster is best suited for executing an application workload by comparing their respective eligibility values [0033]. The node metric criterion specified in the policy 108 may include threshold values for metrics of node health and/or node operation at the node 106 [0024].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                         

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496